DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. Applicant’s main argument is that the combination of Heo and Muraki would not have been obvious as the combination would render Heo’s sensor unsatisfactory for it unintended purpose. Applicant’s arguments are based on Heo’s teaching of a flexible sensor and Applicant’s own instant specification disclosing a thick fiber optic plate and assuming that Muraki’s fiber optic plate would have the same thickness. To start, it should be noted that Muraki does not teach a 1.5 mm thick fiber optic plate and in fact, Muraki shares the same concern of avoiding pain experienced by a patient using a sensor that is too large and therefore aims to have the sensor as compact as possible (column 2, lines 40-42). In addition, it should be noted that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20170224294 A1) in view of Muraki (US 6042267 A).
With regards to claim 1, Heo discloses an intraoral sensor comprising: a scintillator 140 including a first surface and a second surface; an image sensor [0045] (pixel array configured to convert light from the scintillator); and a wiring board 130 disposed, wherein, when viewed from a direction perpendicular to the first surface of the scintillator, an outline of the scintillator, an outline of the image sensor, and an outline of the wiring board are substantially aligned (Fig. 5) [0074]. Heo does not specifically teach the fiber optical plate as claimed. However, in a similar field of endeavor, Muraki teaches an intraoral sensor comprising a fiber optical plate 2 for transmitting light emitted from a phosphor to the image sensor, thus reducing light loss by effectively coupling the phosphor to the image sensor. In view of the recited benefit, it would have been well known, obvious, and 
With regards to claim 2, Heo discloses wherein the outline of the image sensor does not protrude from the outline of the fiber optical plate and the outline of the wiring board (Fig. 5).
With regards to claim 3, Heo does not specify wherein the image sensor is a back-surface irradiation type image sensor. However, when considering the design options are limited to either a front-surface irradiation type image sensor or a back-surface irradiation type image sensor, choosing the optimum type would have been within the technical grasp of ordinarily skilled in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed sensor in order to optimize the detector size.
With regards to claim 4, Heo discloses a supporting substrate 120 configured to support the image sensor between the image sensor and the wiring board.
With regards to claim 5, Heo discloses wherein the scintillator is a film-like scintillator [0054] (applicant has not defined the phrase “film-like” and is therefore being interpreted as having at thickness ranging between 70-200um).
With regards to claim 6, Heo does not specify the claimed ball-like conductor. However, it is noted that such connection were generally well known in the art and would have been an obvious matter of design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed connection, which is known for easy mounting components without the use of wires.
With regards to claim 7, Heo does not specify the claimed underfill layer. However, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to 
With regards to claim 8, Heo discloses a connector 135 configured to electrically connect a cable 210 and be provided on an opposite surface of the wiring board from the image sensor (Fig. 4).
With regards to claim 9, Heo discloses multiple housings 170, 200, 190 to cover the scintillator, image sensor, and wiring board, but does not explicitly teach wherein said housings are sealed. However, such a modification would have been well known and considered obvious in view of protecting the interior components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884